Case: 1:18-cr-00284 Document #: 114 Filed: 07/02/19 Page 1 of 3 PagelD #:622

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
UNITED STATES OF AMERICA, )
)
Plaintiff, )
) NO. 18CR00284-1
v. )
)
)
CHRISTOPHER HEDERSON, )
)
Defendant. )

DEFENDANT HENDERSON SENTENCING MEMORANDUM
The Defendant, Christopher Henderson, has no objection to the Pre-sentence
Investigation Report or with the Sentencing Guidelines calculations put forth in the PSR
other than those outlined below. However, pursuant to United States v. Booker, 543 U.S.
220, 125 S.Ct. 738, 160 L. Ed. 2d 621 (2005), the guidelines are merely advisory. As
such, the Defendant respectfully requests that this Court consider 18 U.S.C. § 3553(a)
and deviate below the guidelines in setting the Defendant’s sentence.

1. The Defendant is not accountable for illegally selling at least 100 firearms.

The Government contends in the plea agreement that evidence exists that more than
100 firearms were sold by the Defendant in Illinois. As part of the Government’s
investigation only six handguns were recovered in IIlinois that can be connected to the
Defendant. If the Court agrees with the Government’s version then there is an 8 point
increase in the sentencing guidelines, and if the Court agrees with the Defendant there is
only a 2 point increase. Pursuant to the Plea Agreement, the Defendant disagrees with
this calculation, and respectfully asks this Court to rule that the Defendant is only

culpable for six firearms.
Case: 1:18-cr-00284 Document #: 114 Filed: 07/02/19 Page 2 of 3 PagelD #:622

The Government is unable to produce evidence that proves by a preponderance of the
evidence that more than 100 firearms were brought to Illinois and sold by the Defendant.
There may be numerous Facebook and other communications intercepted indicating more
than six firearms were sold, however no real evidence exists to bear this fact out.
Basically, the Government relies on idle talk and hearsay to prove their contention. If the
Defendant did in fact sell more than 100 firearms in the Chicago land area, certainly more
than six would have been recovered.

2. No evidence exists that the Defendant sold the firearms with knowledge that they

would be used or possessed in connection with another felony offense.

The Government further seeks a 4 point increase in the guidelines calculation based
on an imputed knowledge that the Defendant somehow knew how the weapons would be
used. Once again, the Government relies on Facebook posts to determine the Defendant’s
state of mind. As stated at the sentencing hearing the Defendant disagrees with this
increase.

3. An excessive sentence would overly burden the Defendant’s family.

Pursuant to the Pre-sentence Investigation Report (PSR), the Defendant has been in a
ten-year relationship with China Jelks with whom he has two young children. The
Defendant has worked and supported his young family with steady employment since the
age of seventeen. Once released from the prison, the Defendant will return to his family
and once again work to support them. An excessive sentence would certainly burden the
family dynamic the Defendant has built over the years.

4. The Defendant has a very strong support network.
Case: 1:18-cr-00284 Document #: 114 Filed: 07/02/19 Page 3 of 3 PagelD #:622

As evidenced by the attached character letters, the Defendant is cared for by a large
number of people who took the time to write on the Defendant’s behalf. They number of
people who wrote on his behalf show the type of person the Defendant was prior to his
arrest, and further shows the type of person he will continue to be upon his release.

The character letters further show that upon his release the Defendant will have a
strong chance at becoming a productive member of society. It is very important that the
Defendant have this support network upon his release, not only to reintegrate into society,

but to ensure he no longer involved in the criminal justice system

Respectfully submitted,

_/s/ Marc E. Gottreich
Marc E. Gottreich

Attorney for the Defendant
311 W. Superior, Suite 215
Chicago, IL 60654

(312) 943-0600
